PER CURIAM.
This is a suit brought to recover $25,000 damages for injury to the plaintiff while a passenger on, and in alighting from, the train of the defendant. After a hotly contested trial before the court and a, jury, the jury returned a verdict of $6,000 damages. In this court the case was fully and elaborately argued, both orally and by brief, and we have given attention and consideration to- each one of the assignments of error, all relating to the admission of evidence and instructions to the jury, and our conclusion is that in no one of the errors assigned was there such prejudicial error as would warrant a reversal of the case. In our investigation it has been necessary to examine the evidence, and in that we are led to the conclusion that the plaintiff, without substantial negligence on her part, was severely injured at the time and place charged, and on the admissible evidence the jury was warranted in finding damages in favor of the plaintiff. The amount of the verdict rendered in the case is not attacked as excessive. The judgment of the District Court is affirmed.